DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/22/2019 has been taken into account.

Response to Amendment
In the amendment dated 02/15/2021, the following has occurred: Claims 1 and 4-6 have been amended; No claims been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 02/15/2021. 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub. No. 2017/0036567).
Regarding Claim 1, Sato discloses a vehicle slide rail structure comprising: a lower rail (Sato: Fig. 1-3; 20) including a bottom wall (Sato: Fig. 2-3, 8-12; 21) extending in a first direction; an upper rail (Sato: Fig. 1-3; 30) movably attached to the lower rail in the first direction; a member (Sato: Fig. 3-12; 50) including a first surface (Sato: Annotated Fig. 5; S1; see note) including a continuous region, two ends in a second direction intersecting the first direction and along the first surface, a first fitting element (Sato: Fig. 4-12; 60-63), and a second fitting element (Sato: Fig. 4-12; 53), and the member configured to be attached to the bottom wall with the first fitting element and the second fitting element, the first surface facing the bottom wall, the two ends being on the first surface, the continuous region being continuous between the two ends in the second direction, the second fitting element being spaced apart from the first fitting element in the first direction (Sato: Fig. 6); and at least one projection (Sato: Fig. 4-12; 55) located between the first fitting element and the second fitting element in the first direction, protruding from the continuous region, and abutting against the bottom wall to keep the member elastically deformed such that the first fitting element and the second fitting element are pressed against the bottom wall and the continuous region is kept flat in the second direction (Sato: Fig. 12), wherein the member includes a second surface (Sato: Fig. 4; S2) opposite the first surface, and a length of the at least one projection in a third direction taken from an end of the projection proximal to the continuous region to a distal end of the projection (Sato: Fig. 6).
[Note: The indicated surface S1 of Sato is continuous between the two lateral ends of the member 50, as shown in Fig. 5. Therefore, it reads on the language in the claim.]
Regarding Claim 2, Sato discloses the vehicle slide rail structure according to claim 1, wherein the at least one projection (Sato: Fig. 4-12; 55) includes two projections, and the two projections protrude from the two ends.  
Regarding Claim 3, Sato discloses the vehicle slide rail structure according to claim 2, wherein the two projections (Sato: Fig. 4-12; 55) are aligned with each other as viewed from the second direction.  
Regarding Claim 5, Sato discloses the vehicle slide rail structure according to claim 1, wherein in the first direction, a distance between the projection (Sato: Fig. 4-12; 55) and the first fitting element (Sato: Fig. 4-12; 60-63) is shorter than a distance between the projection and the second fitting element (Sato: Fig. 4-12; 53).  
Regarding Claim 6, Sato discloses the vehicle slide rail structure according to claim 5, wherein the bottom wall (Sato: Fig. 2-3, 8-12; 21) includes a third surface facing the first surface, a fourth surface opposite the third surface, a first hole (Sato: Fig. 9; 212), and a second hole (Sato: Fig. 9; 211), the first hole opening to the third surface the fourth surface, the second hole opening to the third surface and the fourth surface and spaced apart from the first hole in the first direction, the member is attached to the bottom wall with the first fitting element (Sato: Fig. 4-12; 60-63) and the second fitting element (Sato: Fig. 4-12; 53) inserted through the first hole and the second hole, respectively (Sato: Fig. 11), the at least one projection abuts against the third surface to keep the member elastically deformed such that a first contact of the first fitting element and a second contact of the second fitting element are pressed against the fourth surface, and in the third direction, a distance between the first contact and the first (Sato: Fig. 12).


    PNG
    media_image1.png
    857
    841
    media_image1.png
    Greyscale

I: Sato; Annotated Fig. 4-5


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub. No. 2017/0036567) in view of Hayashi (US Patent No. 9,463,716). 
Regarding Claim 4, Sato discloses the vehicle slide rail structure according to claim 1, 
but fails to disclose a protruding wall protruding from the second surface and extending in the first direction. However, Hayashi teaches a protruding wall (Hayashi: Fig. 12-14; 57b) protruding from a second surface (Hayashi: Fig. 12-14; 57a) and extending in a first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the member in Sato with the wall from Hayashi, with a reasonable expectation of success, in order to provide a means protruding from the member which better interferes with an object dropped within the rail so that its short-side direction stands up or it is placed into an inclined state and is thereby more easily ejected externally by the upper rail (Hayashi: Col. 10, Ln. 27-49).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.L.M/Examiner, Art Unit 3631  

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631